Quinn, President.
The Essex County Board of Taxation canceled an assessment of $1,700,000 levied by the petitioner taxing district against respondent for the year 1938, on its capital stock paid in and accumulated surplus, under Pamph. L. 1918, oh. 236, § 307. An assessment under the statute cited, must, by its express provision, be levied by “the taxing district where its office is situate.” On the assessing date for the year in question, October 1, 1937, the proof adduced showed that the petitioner had no office whatever in Newark, but only a registered office in Jersey City. Newark therefore had no statutory jurisdiction to make the assessment it here seeks to restore to its tax lists, for the year 1938.
The judgment of the Essex County Board of Taxation is affirmed.